              Case 1:20-cv-01148-GHW Document 49 Filed 07/13/20 Page 1 of 1
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 7/13/2020

                                                                            MEMORANDUM ENDORSED



  July 10, 2020



  Via ECF
  Honorable Gregory H. Woods
  United States District Judge
  United States District Court
  Southern District of New York
  500 Pearl Street, Courtroom 12C
  New York, NY 10007

                   Re:     Lewis v. Nutraceutical Wellness, Inc.,
                           20-cv- 01148 (GHW)

  Dear Judge Woods:

         On behalf of Defendant Nutraceutical Wellness, Inc., I write in accordance with Rule 1.E of
  Your Honor’s Individual Rules to request a brief extension of the deadline to file Defendant’s Reply
  Memorandum in Further Support of the Motion to Dismiss Plaintiff’s Second Amended Complaint
  from July 14, 2020 to July 21, 2020.

          Due to multiple deadlines arising at approximately the same time, our office needs
  additional time to confer and review the reply papers with our client. This is our first request for an
  extension of this deadline and Plaintiff consents to this request. This extension will not affect any
  other scheduled dates.

          We thank the Court for consideration of this request.

                                                       Respectfully submitted,

                                                       Elior D. Shiloh
                                                       ELIOR D. SHILOH of
                                                       LEWIS BRISBOIS BISGAARD & SMITH LLP

  cc: All parties (via ECF)

Application granted. The deadline for Defendant to file its reply is extended to July 21, 2020.

SO ORDERED.
                                                                       _____________________________________
Dated: July 12, 2020
                                                                               GREGORY H. WOODS
                                                                              United States District Judge
